Smith, C. J.,
delivered the opinion of the court.
This is a motion filed by the Holly Springs separate school district to docket and dismiss an appeal sought to be taken by Patterson and others from a decree of the chancery court of Marshall county validating certain school bonds which the city of Holly Springs desires to issue for the use of its separate school district. The bonds were validated under the provisions of chapter 28, Laws of 1917 (extra sess.), and the appeal sought to be dismissed Avas allowed in the decree validating the bonds. The appeal was granted 60 days or more prior to the filing of the motion to dismiss, but no appeal bond has vet been executed. The ground of the motion is that the right of Patterson and *440his associates to an appeal has lapsed, for the reason that the time for executing a bond therefor has expired. This may be true, as to which we express .no opinion; nevertheless the motion must be dismissed, for the reason that, as pointed out by counsel for the proposed appellants and decided by this Court in Snodgrass v. Nolan, 71 Miss. 857, 15 So. 801, an appeal must be perfected by the execution of an appeal bond, when a bond therefor is necessary, before this court is authorized to docket and dismiss it, under the provisions of section 4921, Code of 1906 (section 3197, Hemingway’s Code), for delay in the prosecution thereof. Whether the right to an appeal herein has lapsed can be decided only when a right thereto is attempted to be asserted by the execution of an appeal bond.
The motion to docket and dismiss therefore must be, and is hereby, dismissed.

Dismissed.